NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DUSTIN KACZOROSKI,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-1561
                                              )
DONNA HOFFMAN, DON HOFFMAN,                   )
and DONNELL HOFFMAN,                          )
                                              )
              Appellees.                      )
                                              )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Rita M. Jackson of Powell, Jackman,
Stevens & Ricciardo, P.A., Fort Myers,
for Appellant.

Scott J. Hertz of Intelligent Solutions Law
Firm, PLLC., Cape Coral, for Appellees.



PER CURIAM.


              Affirmed.



KELLY, MORRIS, and LUCAS, JJ., Concur.